THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

             Wayne's Automotive Center, Inc., Appellant/Respondent,

             v.

             South Carolina Department of Public Safety,
             Respondent/Appellant.

             Appellate Case No. 2017-002455


                  Appeal From The Administrative Law Court
              Harold W. Funderburk, Jr., Administrative Law Judge


                               Opinion No. 5756
                  Submitted May 1, 2020 – Filed August 12, 2020


                                   AFFIRMED


             Raymond E. Lark, Jr., of Austin & Rogers, P.A., of
             Columbia, for Appellant/Respondent.

             Andrew F. Lindemann, of Lindemann, Davis & Hughes,
             P.A., of Columbia; and Marcus Keith Gore, of the South
             Carolina Department of Public Safety, of Blythewood,
             for Respondent/Appellant.


KONDUROS, J.: This cross-appeal arises from Wayne's Automotive Center,
Inc.'s (Wayne's) sanction by the South Carolina Department of Public Safety (the
Department) relating to a towing bill issued to a third-party, J.H.O.C., Inc. d/b/a
Premier Transportation (Premier). The Administrative Law Court (ALC) reduced
the sanction issued by the Department from a 120-day suspension from the
Department's wrecker rotation schedule to a 60-day suspension. Wayne's
maintains the ALC erred in not vacating the suspension entirely. The Department
contends the ALC erred in not upholding the 120-day suspension. We affirm.

FACTS/PROCEDURAL BACKGROUND

The Department maintains a list of approved towing service providers to be called
in the event of a vehicular accident. Wayne's applied to be included on the 2016
wrecker rotation list. Wayne's was approved. The 2016 Wrecker Rotation Fee
Schedule (the Schedule) contains a fee of $436 per hour for Class C tows, which
are defined as heavy duty tows for vehicles in excess of seventeen thousand
pounds. See S.C. Code Ann. Regs. 38-600(E)(3) (2011). The Schedule does not
set a fee for "special operations" related to a Class C tow jobs. Special operations
might include accidents involving clean-up, transportation of cargo, repositioning
the vehicle, and/or controlling traffic on the accident scene.1 However, the
Schedule indicates ''a wrecker service may recover the actual cost of
rented/subcontracted equipment or labor necessary to accomplish the job." Proof
of these costs must be provided by including an itemized invoice or receipt from
the provider with the towing bill.

On February 9, 2016, the South Carolina Highway Patrol placed a routine rotation
call to Wayne's Aiken location for a Class C wrecker to tow an overturned tractor-
trailer on the I-20 bridge over the Savannah River near the South Carolina/Georgia
border. The tractor-trailer belonged to Premier and contained a large shipment of
dog food for a customer, Tractor Supply. According to Wayne's owner, Jeff
Corbett, between 2:00 a.m. and 4:30 a.m., Wayne's sent individuals to the scene
and began to dispatch trucks and equipment including apparatuses for traffic
control such as digital signs and cones.

Robert Watson was retained by Sentry Insurance Company, Premier's insurer, to
coordinate with Wayne's and manage the bill for the towing and related work.
Jeff's wife, Sherry Corbett, is the office manager for Wayne's. She testified
Premier wanted a bill immediately. Trish Felix, Wayne's chief dispatcher,

1
 S.C. Code Ann. Regs. 38-600(F)(2)(a)(2) (2011) ("Special operations are
operations involving the process of uprighting an overturned vehicle or returning a
vehicle to a normal position on the roadway which requires the use of auxiliary
equipment due to the size or location of the vehicle and/or the recovery of a load
which has spilled, or the off-loading and reloading of a load from an overturned
vehicle performed to right the vehicle.").
hurriedly provided a bill consisting of three invoices on February 11 totaling
$67,912.69. A second, single invoice with some additional information/corrections
was created by Sherry on February 15 totaling $69,017.19. Via e-mail, Watson
disputed numerous charges on the bill and demanded release of the cargo. On
February 16, Wayne's revised its bill to $64,783.19. Watson eventually contacted
Lieutenant Nicholas King, the wrecker coordinator for Troop 7—Aiken County—
on February 19. After reviewing the bill, Lieutenant King spoke with Jeff and
explained the problems he found with the bill. He also instructed Jeff he should
release the cargo. According to Lieutenant King, Jeff indicated he would revise
the bill and release the cargo.

When the cargo issue was not resolved, Lieutenant King spoke with Jeff again, and
Jeff indicated, after consulting with others in the business, he would not follow
Lieutenant King's recommendations as to the bill and would not release the cargo.
On February 26, Wayne's issued Premier a final invoice for $48,633.19 which
Premier agreed to pay. Premier paid the invoice by check dated Friday, March 4 at
which time Wayne's advised Premier it could pick up the cargo. Premier retrieved
the cargo on Monday, March 7.

Meanwhile, also on March 4, Lieutenant King reported Wayne's to Captain A.K.
Grice, his troop commander, identifying charges on the bill he thought were
unreasonable and recommending Wayne's be permanently removed from the
wrecker rotation list. Lieutenant King's report referenced overcharging for certain
laborers, double billing in some instances, and noted Wayne's had not released the
cargo.

Pursuant to procedure, Captain Grice reviewed Lieutenant King's report and
advised his supervisor, Captain C.B. Hughes, he also believed Wayne's committed
numerous violations and should be removed from the wrecker rotation list.
Captain Hughes took these recommendations under advisement, and determined
Wayne's should be suspended from the wrecker rotation list for 120 days.2
Wayne's appealed that decision to Colonel Michael Oliver who affirmed the 120-


2
  The record does not reveal any specific guidelines the Department should follow
regarding the length of suspension for a particular violation or when removal from
the wrecker rotation list is warranted. General categories of sanctions are outlined
in the Department's Wrecker Rotation Disciplinary Policy and appear to be at the
discretion of the Department. They include oral reprimand, written reprimand,
immediate suspension, suspension for cause, and removal.
day suspension. Wayne's appealed to the ALC and also filed a motion to stay the
suspension.3

At the hearing before the ALC, the Department was found to bear the burden of
proving by the preponderance of the evidence the sanction was warranted and
therefore the proceeding constituted a de novo review of the Department's
decision. Watson testified during the Department's case-in-chief and estimated the
time taken for the recovery was much too long in his experience and Wayne's had
refused to release the cargo to him. He also outlined other charges he felt were too
high for equipment. Lieutenant King testified consistently with his aforementioned
report. He indicated he was not a rate expert and the items he felt were
unreasonably charged were based on "common sense."

In addition to being Wayne's office manager, Sherry testified she is also the
majority owner of Spill Containment Incident Management (SCIM), which
provided communication equipment and a truck with cleanup supplies to Wayne's
at the accident scene. SCIM did not provide or include a separate invoice for work
it performed on the accident. Additional labor was obtained from Vern's Wrecker
and Recovery (Vern's), and a separate invoice for that work was likewise not
included with the Wayne's invoice. Sherry testified equipment and labor from
SClM and Vern's was marked up on Wayne's invoices from its actual cost to cover
Wayne's liability, taxes, and insurance expenses. Furthermore, equipment invoices
included an operator for heavy equipment even though such labor should be
included in the base charge for the heavy equipment. Sherry also explained the
invoices were adjusted as it learned some items were not needed at the scene as
long as previously thought and air bags damaged in lifting the trailer could be
repaired as opposed to replaced.

Jeff testified primarily as to the accident scene and indicated the operation was
complex. He stated Watson did not necessarily understand everything involved
with the matter, particularly the recovery, repacking, transport, and storage of the
dog food.

Wayne's offered the testimony of Douglas Busbee, a long-time wrecker business
owner/operator. Wayne's attempted to elicit testimony from Busbee regarding
issues between towing companies and the Department and subsequent changes
made to the 2017 rate schedule. However, the ALC limited Busbee's testimony to

3
 Wayne's served four days of the suspension, December 12-16, before the parties
agreed to a temporary stay.
his opinion on whether Wayne's charges were reasonable. In that regard, Busbee
testified the Department's assessment of the charges was unreasonable, and he
testified as to what he generally billed for certain services in 2016.4

Finally, Martha Rochester testified on Wayne's behalf as an expert in towing and
recovery charges and billing. She testified Wayne's rates for the accident and the
amount of time to conduct the entire operation were reasonable. Rochester
testified wrecker companies build in costs for being ready to serve when called
and, as with any business, rates must cover employees' costs beyond salary such as
insurance. She also stated the costs for cones was reasonable, and in her opinion,
the dog food was commercial cargo as opposed to personal property. She
acknowledged the $436-per-hour charge for heavy-duty equipment would include
an operator although a dispatcher could send a second party out with a vehicle if
necessary, which would be an additional labor cost.

The ALC determined Wayne's had double-billed some items and failed to present
documents supporting the subcontracted labor and equipment costs from Vern's
and SCIM in the final invoice issued to Premier. It determined the final invoice
was the proper invoice for evaluation because Wayne's had taken corrective
measures and made adjustments to its prior invoices. The ALC also determined
the cargo constituted personal property that should be released. However, the ALC
went on to consider the "knotty" issue presented to a towing company as to
determining the owner of the cargo when its shipment is interrupted mid-transport
as in this case. Based on all of the foregoing, the ALC determined Wayne's should
be sanctioned with a suspension from the wrecker rotation list, but reduced the
suspension to 60 days. This cross-appeal followed.

STANDARD OF REVIEW

Section 1-23-610(B) of the South Carolina Code (Supp. 2019) sets forth the
standard of review for appeals from the ALC. It provides:

             The review of the [ALC]'s order must be confined to the
             record. The court may not substitute its judgment for the

4
 This included the following: $436 per hour for a heavy duty wrecker and
operator; $350 per hour for a landoll; $85 per hour for labor; $125 per hour for
mechanic labor; $150 per hour for a skid steer; $300 per hour for a truck/trailer;
$200 per hour for a backhoe; $150 per hour for a forklift; $250 per hour for a
service truck; and $125 per hour for tower lights.
            judgment of the [ALC] as to the weight of the evidence
            on questions of fact. The court of appeals may affirm the
            decision or remand the case for further proceedings; or, it
            may reverse or modify the decision if the substantive
            rights of the petitioner have been prejudiced because the
            finding, conclusion, or decision is:

            (a) in violation of constitutional or statutory provisions;
            (b) in excess of the statutory authority of the agency;
            (c) made upon unlawful procedure;
            (d) affected by other error of law;
            (e) clearly erroneous in view of the reliable, probative,
            and substantial evidence on the whole record; or
            (f) arbitrary or capricious or characterized by abuse of
            discretion or clearly unwarranted exercise of discretion.

"Substantial evidence is not a mere scintilla of evidence, but evidence which,
considering the record as a whole, would allow reasonable minds to reach the
conclusion the agency reached." Holmes v. Nat'l Serv. Indus., Inc., 395 S.C. 305,
308, 717 S.E.2d 751, 752 (2011) (quoting Pierre v. Seaside Farms, Inc., 386 S.C.
534, 540, 689 S.E.2d 615, 618 (2010)). "[A] judgment upon which reasonable
men might differ will not be set aside." Id. at 309, 717 S.E.2d at 752.

LAW/ANALYSIS

Wayne's Appeal

   I.    Wayne's Suspension Should be Vacated in its Entirety

         A. Settlement by Payment of Bill

Wayne's argues the payment of the final invoice by Premier ended any dispute
between them, rendering the Department's investigation into the matter moot. We
disagree.

"An appellate court will not pass judgment on moot and academic questions; it will
not adjudicate a matter when no actual controversy capable of specific relief
exists." Sloan v. Greenville County, 380 S.C. 528, 535, 670 S.E.2d 663, 667 (Ct.
App. 2009). "A case becomes moot when judgment, if rendered, will have no
practical legal effect upon the existing controversy." Id. "Mootness also arises
when some event occurs making it impossible for the reviewing court to grant
effectual relief." Id.

The Department is given statutory authority to discipline members of the wrecker
rotation list for noncompliance with its requirements. Wayne's agreed to this when
it joined the wrecker rotation list.5 The issue before this court is not whether
Wayne's must revise its bill to Premier, but whether the suspension imposed by the
Department will be upheld. Because the ALC stayed the suspension, the issue is
not moot and has implications for whether and for how long Wayne's will have to
serve any suspension. Consequently, we find no merit to this argument by
Wayne's and affirm the ALC's decision that the matter was not ended by Premier's
payment of the disputed bill.

         B. One Bill Versus Listing Subcontractor Costs

Next, Wayne's argues the ALC erred in concluding the Department correctly found
Wayne's violated the billing requirements by failing to include the costs for renting
additional equipment to perform the special operation from subcontractors or other
companies. We disagree.

Regulation 38-600(C)(15) of the South Carolina Code (2011) requires that tow
services provide the client with one bill. It states:

             A wrecker service may secure assistance from another
             wrecker service when necessary to complete the
             recovery; however, this does not supersede paragraph 3
             of this section nor does it permit wrecker services to
             accept a rotation call and dispatch the call to secondary
             wrecker services. Only one bill is to be submitted to the
             owner or operator for the work performed.
Id. The Schedule indicates subcontractor costs must be evidenced by an invoice.
It provides:



5
 The 2016 Schedule was signed by a representative of the towing company and
provides "I understand that any violation of the Wrecker Regulations may result in
disciplinary action pursuant to S.C. Code of Regulations 38-600(D) and [the
Department] Policy 200.19 Wrecker Rotation Disciplinary Policy."
            Although no Special Operations fee is set for Class C
            tows, a wrecker service may recover the actual cost of
            rented/subcontracted equipment or labor necessary to
            accomplish the job. Proof of these actual costs in the
            form of an itemized invoice or receipt from the third
            party providing such equipment or labor must accompany
            the tow bill.

               If services beyond those for which the wrecker was
            dispatched are performed (e.g., hazardous waste cleanup;
            transportation of vehicle, cargo, or occupants(s) to an
            agreed upon location other than the one required by the
            Regulation), those services must be billed on a separate
            invoice.

Wayne's contends these two provisions are contradictory and it should not be
penalized for sending a bill without supporting documentation to Premier. We
disagree.

"[I]t is well settled that statutes dealing with the same subject matter are in pari
materia and must be construed together, if possible, to produce a single,
harmonious result." Beaufort County v. S.C. State Election Comm'n, 395 S.C. 366,
371, 718 S.E.2d 432, 435 (2011). Although the two provisions at issue are not
statutes—one is a regulation related to tow billing and the other is a policy made
under the auspices of regulations and related to tow billing—they should be read to
harmonize if possible. According to Lieutenant King, the Department interprets
the regulation at issue to mean a tow customer should not receive multiple bills
directly from the provider of the additional services. Rather, the fee-schedule
requirement makes the lead towing company responsible for ensuring each
additional labor or rental charge from another entity or for additional services is
proven for the customer in the one bill it receives from the main tow company.
This explanation would harmonize the regulation and fee provision in a reasonable
manner and give them both effect. Consequently, although the two directives are
not perfectly clear, Wayne's refusal to provide documentation, even after
Lieutenant King's instructions to do so, provides substantial evidence to support
the 60-day suspension.

         C. Constitutional Right to Contract
Wayne's maintains allowing the Department to sanction Wayne's after Premier
paid the final bill impaired its right to contract. We disagree.

"To establish a contract clause violation, Appellant must show: (1) the existence of
a contract; (2) the law changed actually impaired the contract and the impairment
was substantial; and (3) the law was not reasonable and necessary to carry out a
legitimate government purpose." Anonymous Taxpayer v. S.C. Dep't. of Revenue,
377 S.C. 425, 433, 661 S.E.2d 73, 77 (2008). However, two points render the
argument unpersuasive. First, Wayne's contract with Premier is a fait accompli
and the imposition of a 60-day suspension, while punitive, did not impair its right
to contract. Second, these rules and regulations were in place at the time Wayne's
signed the agreement, so no "change" in the law occurred that could have impaired
the contract. Again, this argument is without merit and we affirm the ALC.

   II.   Location of Accident—South Carolina or Georgia

Wayne's contends the ALC erred in finding the accident in question occurred in
South Carolina. Wayne's alleges the accident occurred in Georgia and is subject to
Georgia law or if not, is preempted by federal law as part of interstate commerce.
We disagree.

The ALC concluded in its order that "[t]his case arises within a South Carolina
regulatory scheme in which a South Carolina business participating in that
regulatory scheme was summoned by the South Carolina Highway Patrol to
perform services subject to the administration of that regulatory scheme. Under
these circumstances, South Carolina jurisdiction is proper."

The record demonstrates Wayne's is licensed to operate in both South Carolina and
Georgia. A Georgia-only wrecker service, Chancey's, arrived at the accident scene
but was sent away in favor of Wayne's. Wayne's was called by the Department and
did the majority of the recovery on the South Carolina side of the accident.

In any event, Wayne's, by accepting the call from the Department, agreed to
function under the guidelines set by it for membership on the wrecker rotation list.
Parties can agree by contract to be governed by particular laws, rules, and
regulations. See Skywaves I Corp. v. Branch Banking & Tr. Co., 423 S.C. 432,
448-49, 814 S.E.2d 643, 652 (Ct. App. 2018) ("Generally, under South
Carolina choice of law principles, if the parties to a contract specify the law under
which the contract shall be governed, the court will honor this choice of law.").
Substantial evidence in the record supports the ALC's decision on this issue.
      III.   Advisory Committee

Next, Wayne's argues the ALC erred in concluding the failure of the Department to
establish an advisory committee pursuant to Regulation 38-600(D) did not violate
Wayne's due process rights. We disagree.

Regulation 38-600(D)(5) of the South Carolina Code (2011) provides:

               An advisory committee, consisting of experts in the
               towing and towing related industries, will be created to
               review, upon request by the Department, complaints
               specific to the terms and conditions of this regulation.
               The advisory committee will be limited to reviewing
               specific issues raised in a complaint or appeal and
               making recommendations regarding the validity of the
               complaint as well as a fair and reasonable resolution.
               Advisory committee recommendations will not supercede
               Department of Public Safety policy nor will the
               committee make recommendations regarding disciplinary
               action for Department of Public Safety employees.
Id.

In its order, the ALC found

               [Wayne's] complains that [the Department] violated the
               regulation by not creating this Advisory Committee.
               However, the review referenced could only occur "upon
               request by the Department." Furthermore, its review
               would be limited to "specific issues raised in a complaint
               or appeal," and its "recommendations regarding the
               validity of the complaint as well as a fair and reasonable
               resolution" cannot "[supersede the Department's] policy."
               Hence, while the Department may have erred in failing to
               create an Advisory Committee, it is not obligated to use
               the committee or to follow its recommendations.

While this is all true, section (E) of the Disciplinary Policy created by the
Department indicates that when the patrol commander's decision is appealed, the
patrol commander "shall request that the advisory committee review the appeal and
make recommendations before making a final decision." This appears to make
seeking input from the advisory committee mandatory. However, the following
section (F) of the Disciplinary Policy indicates, in line with the regulation, that the
patrol commander "may use the recommendations of the advisory committee as a
basis for his decision." In sum, the advisory committee is just that, advisory, and
does not confer any additional rights on the petitioner.

Even if the advisory committee creates additional due process rights for a
petitioner, our courts have held a defect that deprives a party of a de novo review
in an administrative law matter can be cured if the de novo review is subsequently
commenced in another proceeding. See Unisys Corp. v. S.C. Budget & Control
Bd., 346 S.C. 158, 174, 551 S.E.2d 263, 272 (2001) ("An adequate de novo review
renders harmless a procedural due process violation based on the insufficiency of
the lower administrative body."). Because the ALC conducted a de novo review of
this case, we conclude the ALC did not err in proceeding with the hearing.

    IV.   Inconsistent Order

Wayne's maintains the ALC's order is inconsistent. It argues the ALC's finding as
to the cargo release issue that certain expenses on the invoice were reasonable is
inapposite to the imposition of a 60-day suspension. We disagree.

The ALC reduced the 120-day suspension imposed by the Department. The
reduction is consistent with the ALC's findings that generally favored Wayne's.
Allowing 60 days of the suspension to remain in effect is consistent with the ALC's
findings as to Wayne's double billing for certain labor charges and its failure to
provide invoices for rented subcontractor equipment. Overall, substantial evidence
supports the reduction but not elimination of the suspension. See S.C. Code Ann. §
1-23-60 (B) (noting the appellate court will not substitute its judgment for that of
the ALC).6

6
  We conclude the remaining arguments raised by Wayne's are abandoned on
appeal because they are either conclusory, not supported by cited authority, or
otherwise vague. See Potter v. Spartanburg Sch. Dist. 7, 395 S.C. 17, 24, 716
S.E.2d 123, 127 (Ct. App. 2011) ("An issue is deemed abandoned if the argument
in the brief is not supported by authority or is only conclusory."); see also Jones v.
Lott, 387 S.C. 339, 346, 692 S.E.2d 900, 903 (2010) (noting "broad general
statements of issues may be disregarded by this court," and the court should not
have to "grope in the dark" to ascertain the precise points at issue), abrogated on
The Department's Appeal

   I.    Release of Cargo

The Department argues the ALC erred in reducing Wayne's suspension when it
concluded the cargo should have been released. We disagree.

Section 56-5-5635(F) of the South Carolina Code (2018) provides:

            After the vehicle is in the possession of the proprietor,
            owner, or operator of the towing company, storage
            facility, garage, or repair shop, the owner of the vehicle
            as demonstrated by providing a certificate of registration
            has one opportunity to remove from the vehicle any
            personal property not attached to the vehicle. The
            proprietor, owner, or operator of the towing company,
            storage facility, garage, or repair shop must release any
            personal property that does not belong to the owner of
            the vehicle to the owner of the personal property.

Although the ALC determined cargo falls within the parameters of "personal
property," it also held Wayne's was in "legal limbo" because it could not ascertain
the legal owner of the dog food and therefore prudently did not release the cargo.
The record more likely reflects that Wayne's was holding the cargo hostage until
payment of the bill as opposed to having reservations about ownership issues. An
email from Sherry on February 16 indicated the cargo, tractor, and trailer would be
released when the bill was paid. This was also her testimony at trial as well as
Watson's understanding of the matter. While we do not necessarily agree that
Wayne's motives in holding the cargo were as altruistic as the ALC suggests, the
record demonstrates Wayne's failure to release the cargo immediately was not as
clear cut as the Department suggests.

First, the record shows the initial demands for the cargo were made by Watson,
who had not provided definitive evidence that he was acting on behalf of the owner
of the cargo. He never made any specific references to whom the cargo should be
released or on what basis. Watson admitted he had no direct engagement

other grounds by Repko v. Cty. of Georgetown, 424 S.C. 494, 818 S.E.2d 743
(2018).
agreement with any of the parties. According to Captain Grice's Notice of
Disciplinary Action, Tractor Supply was the owner of the cargo, not Premier, and
therefore, the dog food should have been released to it immediately pursuant to
statute. Sherry Corbett asked for verification from Travelers, Tractor Supply's
insurer, that Watson was acting on its behalf and received such verification by
email on February 19, around the time Premier engaged an attorney to get involved
in the matter.

Furthermore, the statute at issue is subject to a certain amount of interpretation as
thousands of pounds of dog food are not the type of personal property
contemplated by the statutes and regulations. Sherry testified she did not
understand the statute to include cargo, but items like medicine, cell phones, etc.
See S.C. Code Ann. Regs. 38-600(C)(6) (2011) ("The wrecker service location
shall have an agent present during business hours and at the request of the owner of
the towed vehicle or his designee, the wrecker service must immediately release
personal items such as medicines, medical equipment, keys, clothing, and tools of
the trade, child restraint systems and perishable items."). Rochester testified in her
opinion, cargo would not fall within the same category as personal property.
Lieutenant King indicated Jeff stated he would not release the cargo because he did
not believe he was required to do so after consulting with others.

Based on the circumstances of this case, we find substantial evidence supports the
ALC's decision to reduce Wayne's sanction in spite of its failure to release the
cargo earlier. See Rose v. S.C. Dep't of Prob., Parole & Pardon Servs., 429 S.C.
136, 142, 838 S.E.2d 505, 509 (2020) ("In determining whether the ALC's
decision was supported by substantial evidence, [appellate courts] need only find,
looking at the entire record on appeal, evidence from which reasonable minds
could reach the same conclusion that the ALC reached." (quoting Barton v. S.C.
Dep't of Prob. Parole & Pardon Servs., 404 S.C. 395, 401, 745 S.E.2d 110, 113
(2013))).

   II.   Evaluation of Corrected Bill

Next, the Department argues the ALC erred in evaluating the final invoice instead
of the second invoice for infractions. We disagree.

The record establishes Premier's insurer requested a bill from Wayne's immediately
following the accident. That first invoice was therefore hurriedly compiled and
could have understandably contained errors. According to Rochester, an early bill
like that should only be considered an estimate. The second invoice, issued only
four days later, still contained numerous charges disputed by Watson and totaled
$69,017.19. The final invoice that was paid by Premier totaled $48,633.19. The
charges had been re-evaluated and adjusted based on new information learned as
the bill was further reviewed. For example, the charge for airbags was initially
higher when Wayne's thought they would require replacement. This reduced the
bill by $8,000. Also, Wayne's discovered one of the heavy pieces of equipment
was not on scene as long as previously thought. This reduced the bill further by
$5,000. Wayne's specifically refused to make all the changes required by
Lieutenant King or to release the cargo at his behest. This conduct suggests the
changes Wayne's did make were legitimate corrections as opposed to an
acknowledgement by Wayne's that it had overbilled and made corrections only to
evade reprimand by the Department.7

The Department's analogy to the utterance of a fraudulent check is misplaced. In
this case, Wayne's was asked to rapidly prepare a detailed invoice regarding a
complex special operation. Certain facts and circumstances changed or were
spotted as errors and the entire situation began and concluded in less than a month.
Under these circumstances, we conclude substantial evidence in the record
supports the ALC's decision to evaluate the final bill for infractions. See S.C. Code
Ann. § 1-23-610(B) (finding the appellate court must affirm the ALC when
substantial evidence in the record supports its decision).

    III.   Charges for Communications Equipment/Supply Truck

Finally, the Department alleges the ALC erred in its findings regarding
communications equipment and the supply truck used in the recovery. We
disagree.

The ALC found the Department's reasonable charge analysis based on the purchase
cost of the items was flawed. Wayne's expert testified the costs for equipment
would include the availability of the truck, its maintenance, and restocking it with
supplies as opposed to just the cost to purchase the vehicle. She also opined the
charge of the communications equipment was reasonable and in line with what she
had seen charged. Based on the foregoing, we find substantial evidence supports
the ALC's ruling. See S.C. Code Ann. § 1-23-610(B) (finding the appellate court


7
  Jeff specifically told Lieutenant King he would not make the changes he
suggested and would face any resulting consequences.
must affirm the ALC when its decision is supported by substantial evidence in the
record). Accordingly we affirm these findings by the ALC.

CONCLUSION

On balance, some of the ALC's findings were more favorable to Wayne's and some
were more favorable to the Department. Although reasonable persons might
disagree on certain specific findings, substantial evidence supported them.
Overall, the ALC's Solomonic decision to reduce the suspension by half is
supported by substantial evidence in the record and is one for which the court
should not substitute its judgment. Therefore, the decision of the ALC is

AFFIRMED.8

WILLIAMS and HILL, JJ., concur.




8
    We decide this case without oral argument pursuant to Rule 215, SCACR.